378 F.2d 934
Jacqueline P. BLAND, Executrix of the Estate of Homer Isaac Bland, deceased, Appellant,v.The HOPEWELL YACHT CLUB, INCORPORATED, United States of America, American Power Boat Association, William A. Ritner, Sr., and Calvert Skeeter Johnson, Appellees.
No. 11236.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1967.
Decided June 5, 1967.

Harry P. Anderson, Jr., Richmond, Va. (D. R. Taylor, Williamsburg, Va., and Satterfield, Haw, Anderson, Parkerson & Beazley, Richmond, Va., on brief), for appellant.
Harvey M. Katz, Attorney, Department of Justice (Barefoot Sanders, Asst. Atty. Gen., and John C. Eldridge, Attorney, Department of Justice, and Claude V. Spratley, Jr., U. S. Atty., on brief), for appellee United States of America.
Edward E. Lane, Richmond, Va. (Robert L. Taylor, Richmond, Va., and William A. Smith, Staten Island, N. Y., on brief), for other appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This suit grows out of a collision between two hydroplanes, racing boats in the "266-cubic-inch class," at a race meet in which one of the drivers was killed. The plaintiff seeks to recover damages for the death of the deceased driver.


2
The District Court found that the sole proximate cause of the accident was the negligence of the deceased and entered judgment for the defendants. We find ample support in the record for the findings, conclusions and judgment below.


3
Affirmed.